 



EXHIBIT 10.12
PROFESSIONAL SERVICES AGREEMENT
The A Consulting Team, Inc. (TACT) having its offices at 77 Brant Avenue,
Suite 320, Clark, NJ 07066 (“Customer”), and Ionldea, Inc., a Virginia
corporation having its principal place of business at 3913 Old Lee Highway,
Suite 33B, Fairfax, VA 22030 (“Supplier”), hereinafter separately referred to as
the “Party” or jointly referred to as the “Parties”, enter into this
Professional Services Agreement (“Agreement”) this 27th of June, 2006
(“Effective Date”).
l. Definitions
For the purpose of this Agreement, capitalized terms shall have the following
meanings or the meaning in the attached Statement (s) of Work.
(a) “Acceptance” means the point in time when the Deliverables conform to the
Specifications; Acceptance shall be evidenced by the issuance by Customer of an
acceptance certificate;
(b) “Affiliates” means Customer and any entity it controls; where “control”
means direct or indirect ownership of fifty percent (50%) or more of the stock
entitled to vote at general meetings, or the right to appoint a majority of the
board of directors, or a body performing a similar function;
(c) “Deliverables” means the machines, software, design specifications, computer
programs, and original works of authorship developed by Supplier under this
Agreement;
(d) “Order” means Customer’s order for Services in a written or electronic
format.
(e) “Service(s)” means any and all services defined in Statement(s) of Work to
be provided by Supplier under this Agreement;
(f) “Specifications” means the technical and normative description of the
Deliverables.
(g) “Product” means the Customer’s Product.
(h) “Test Plan” means the document describing the schedule, framework and
procedures associated to acceptance tests.
2. Scope of the Agreement
Customer and Affiliates may each obtain Services according to the terms of this
Agreement by executing Statement(s) of Work which may be confirmed by Order(s).
All Statement(s) of Work and Order(s) are incorporated into this Agreement and
made a part hereof as Exhibits A.1, A.2 and so on as between Supplier and the
Customer or Affiliate (as the case may be) having signed the Statement of Work.
Supplier acknowledges and agrees that by signing a Statement of Work, the
Affiliate accepts to be bound by the terms and conditions of this Agreement and
that the Affiliate has sole and unique responsibility with respect to its
Statement(s) of Work and/or Order(s). For purposes of applying this Agreement as
between the Affiliate who signs the Statement of Work and Supplier, all
references to Customer shall be understood to mean the Affiliate who signed the
Statement of Work.
Supplier represents and warrants that it has the rights necessary to enter into
this Agreement. Supplier agrees to provide the Services in accordance with this
Agreement no later than the milestones dates identified in Statement(s) of Work.
3. Selection of Employees
Supplier shall designate the Supplier employee(s) who shall perform the Services
as well as a Project Manager who shall be responsible for overseeing Supplier’s
overall performance under a Statement of Work. Supplier shall use its best
efforts to comply with requests from Customer for specific Supplier employees.
Supplier’s employees will be able to work in English. Supplier shall replace
employee(s) performing Services upon request by Customer for good and lawful
reasons. If, for reasons beyond Supplier’s control, Supplier’s employee(s)
assigned to the execution of the Services are not available, Supplier shall
(i) assign an employee with the same qualifications, and (ii) be responsible for
the time and all associated charges required for the transfer of qualifications
necessary for the execution of the Services, such time to be mutually agreed by
the Parties. During its presence at Customer’s or Affiliates’ premises, Supplier
personnel will respect the rules in force at these premises, as communicated to
them by Customer, and in particular, the hygiene, security and safety rules.
Supplier’s personnel shall at all times remain under the sole authority and
responsibility of Supplier.
Additionally, all persons contracted to perform professional services on behalf
of Customer (whether as a Contractor or Temporary personnel shall be held to the
same standard as Customer’s regular employees with regards to adherence to
Customer Human Resources policies and procedures. Should any such person violate
the stated company policies, which shall include, but not be limited to policies
pertaining to Harassment and Discrimination, Employee Conduct and Work Rules,
Dress Code, Use of Company Equipment and Internet Usage, Customer reserves the
right to immediately remove the individual violator from its premise and/or
immediately terminate the contract relationship with the violator.
Professional Services Agreement • V2.1

         
Confidential
  Page 1 31/01/2007

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.12
PROFESSIONAL SERVICES AGREEMENT
4. Rights to Deliverables
Customer and Supplier acknowledge that when the performance of this Agreement
results in the creation or development of Deliverables, all right title and
interest therein will vest ab initio in Customer and/or Affiliates, except as
provided in Section 5 below. Supplier shall treat Deliverables as Confidential
Information for purposes of Section 12.2 below.
5. Proprietary Materials
The Parties acknowledge that a Statement of Work may necessitate the provision
by Supplier and/or Customer of certain software, specifications, documentation
or other materials which are proprietary to Customer or a third party “Customer
Proprietary Materials” or Supplier or a third party “Supplier Proprietary
Materials”. Except as expressly authorized by a Statement of Work, neither Party
shall and shall not permit any third party to copy, translate, reverse engineer,
decompile, recompile, update or modify all or any part of the other Party’s
Proprietary Materials. Each Party shall respect the other Party’s Proprietary
Materials and shall convey to the other Party such license or other usage rights
thereto as are set forth in the Statement of Work. Supplier Proprietary
Materials shall be considered as Deliverables for the purposes of applying
Article 10.1 hereof.
6. Testing and Acceptance
Except as otherwise stipulated in the Statement of Work, as soon as practicable
after delivery of the Deliverables by Supplier, Customer shall perform
acceptance testing of the Deliverables pursuant to a mutually agreed upon Test
Plan, to confirm conformity of the Deliverables with the Specifications
therefore constituting a part of or delivered pursuant to a Statement of Work.
Supplier shall provide all necessary assistance to Customer during such
acceptance testing. Customer shall notify Supplier as soon as practicable in
writing of any such non-conformities of the Deliverables to the Specifications.
Supplier shall thereupon correct any such non-conformities and resubmit the
Deliverables. In the event that the said round of acceptance testing is
unsuccessful, Customer shall have the right, at its sole discretion to either
terminate the Statement of Work and recover any fees paid by Customer or
resubmit the Deliverables for a further round of acceptance tests pursuant to
the foregoing procedure.
7. Price and Payment Provisions
7.1 In consideration of the Services performed by Supplier hereunder, Supplier
shall invoice Customer at such times, and Customer shall pay Supplier, such fees
as are set forth in the Statement(s) of Work.
7.2 All invoices shall be payable within forty five (45) days of the date of
invoice. Any sum not paid by Customer within due date will bear interest from
date of invoice until paid at a rate of 1.00% per month (12% per annum).
7.3 The fees prescribed by Section 7.1 do not include taxes or other duties
which are for the account of Customer, excluding taxes based on Supplier’s
income.
7.4 Upon submission of an invoice, Customer shall reimburse Supplier for
reasonable travel and incidental expenses actually without mark-up incurred in
connection with Services provided hereunder, provided, however, that (a) all
such costs shall be subject to the prior written consent of Customer (b) all
travel shall be in economy class, (c) subsistence expenses shall not exceed
Customer’s then current per-diem amounts, (d) if Customer so requests, Supplier
shall use the same hotel facilities as those used by Customer, (e) if Customer
so requests, Supplier shall use the travel facilities made available to them by
Customer and (f) all such expenses shall be supported by appropriate
justifications.
8. Term
8.1 Term of the Agreement. This Agreement is legally binding as of the Effective
Date and shall continue in full force and effect until completion of all work
prescribed by Statement(s) of Work.
8.2 Term of Services. The term of Services shall be as provided in the
appropriate Statement(s) of Work or until the completion of the Services,
whichever is later.
8.3 Termination for Convenience. Except as provided in a Statement of Work,
Customer shall have the right to elect to terminate a Statement of Work, at any
time, by providing Supplier with thirty (30) days prior written notice of said
election.
8.4 Termination by Either Party for Material Breach and Bankruptcy. Either party
may terminate this Agreement (or any part thereof) or any Statement of Work upon
written notice (a) if the other party materially breaches this Agreement and
fails to cure such breach within thirty (30) days following receipt of written
notice specifying the breach in detail or (b) if either Party files a petition
for relief under any bankruptcy legislation, if any involuntary petition
thereunder should be filed against either Party and the same not be dismissed
within thirty (30) days, if either Party is adjudicated a bankrupt or if either
Party makes an assignment for the benefit of creditors.
8.5 Effect Of Termination. The termination of this Agreement shall not relieve
either party

         
Professional Services Agreement
      Page 2

Confidential

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.12
PROFESSIONAL SERVICES AGREEMENT
from its obligations owed to the other party as at the effective date of
termination, which obligations shall survive the termination of this Agreement.
Termination of this Agreement shall not limit either party from pursuing other
remedies available to it. The provisions of Articles 3, 4, 5, 8, 9, 10, 11 and
12 shall survive the termination of this Agreement. Termination of this
Agreement will not in itself terminate the Statement(s) of Work still in force
at the time of said termination and such Statement(s) of Work shall remain
subject to the terms of this Agreement.
9. Warranties
A. Services Warranty. Supplier warrants that the Services that it will provide
hereunder will be performed in accordance with established industry 11.1
standards with appropriately qualified personnel.
B. Deliverables. Supplier warrants that the Deliverables will conform to the
Specifications.
C. DISCLAIMER. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE WARRANTIES
CONTAINED IN THIS ARTICLE 9 ARE EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES
AND REPRESENTATIONS, EXPRESSED OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE AND MERCHANTABILITY.
10. Indemnification
10.1 Intellectual Property Rights Warranty/Indemnification. Supplier represents
and warrants that the Deliverables do not infringe the intellectual property
rights of any third party. Supplier shall indemnify and hold harmless Customer
and Affiliates, and their directors, officers, employees, agents and end-users
against any and all losses, liabilities, judgments, awards and costs and
expenses arising out of or related to any claim that use or possession of the
Deliverables, infringes the patent, copyright, trade secret, or other
proprietary right of any third party. Supplier shall defend and settle at its
sole expense all suits or proceedings arising out of the foregoing, provided
that Customer gives Supplier prompt notice of any such claim. If the
Deliverables are held to be or are believed by Supplier to infringe a third
party intellectual property right, then Supplier shall at its sole discretion:
(a) obtain for Customer the right to continue to use the Deliverables, or
(b) replace or modify the Deliverables so as to make them non-infringing or if
neither of the above are feasible, terminate this Agreement with respect to the
infringing Deliverables and reimburse Customer for the fees paid for those
Deliverables. Supplier shall have no liability for any claim of infringement
based on (a) the use of a superseded or altered release of the Deliverables by
Customer if the infringement could have been avoided by the use of the current
unaltered release of the Deliverables, which Supplier provided to Customer
(b) the use of the Deliverables by Customer other than in accordance with the
Specifications.
10.2 General Indemnity. Each party shall defend and indemnify the other party
and their respective directors, employees, officers, agents and Affiliates
against all damages for bodily injury, death, or damage to real or personal
property caused by the other party in the course of performing under this
Agreement.
11. Limitation of Liability.
Neither Party shall be liable for any incidental, special, exemplary,
consequential or indirect damages, including without limitation lost data,
profits, revenues, even if advised of the possibility of such damages. Suppliers
maximum liability to Customer and Customer’s and Affiliates’ maximum collective
liability to Supplier shall not exceed the greater of the aggregate amount
actually paid under this Agreement or the fees to be paid under the applicable
Statement of Work. The above exclusions or limitations of liability will apply
only to the extent permitted by applicable law and do not apply to the parties
liability under Articles 10.1, 10.2 and 12.2.
12. GENERAL
12.1 Notices. All notices under this Agreement shall be sufficient if sent by
certified mail, return receipt requested, to the parties at the respective
addresses set forth above or to such other address as a Party has designated by
notice to the other Party.
12.2 Non-Disclosure. For purposes of this Agreement, “Confidential Information”
means: a) the present Agreement and b) any and all data, software, know-how,
trade secret, designs, plans, drawings, specifications, documentation, reports,
manuals, Products, Deliverables, services, customers, and prospects and other
information of every kind and description heretofore disclosed, or which may be
hereafter disclosed by a Party to the other Party, except anything designated as
not confidential. The receiving Party of Confidential Information shall (i) not
disclose the Confidential Information to any third party (including use of
Customer’s name and/or Confidential Information via press release, advertising
or marketing literature), without the prior written consent of the other Party;
(ii) treat the Confidential Information with the same level of care that it
affords its own Confidential Information, but in no event less than a reasonable
level of care; (iii) use the Confidential Information only in connection with
the

         
Professional Services Agreement
      Page 3

Confidential

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.12
PROFESSIONAL SERVICES AGREEMENT
performance of this Agreement and confine its distribution within its
organization (which in the case of Customer shall include Affiliates or
its/their contractors or agent), to those individuals having a need to know the
Confidential Information in connection with the performance of this Agreement.
No restrictions apply to any information that (a) is independently developed by
the receiving Party; or (b) at the time of disclosure, was known to the
receiving Party free of restriction; or (c) is lawfully received from another
source free of restriction and without breach of the Agreement; or (d) is or
becomes a matter of public knowledge without breach of this Agreement; or (e) is
disclosed under operation of law or pursuant to the request of a court or
governmental body, except that the receiving Party shall disclose only such
Information as is legally required and shall (i) use reasonable efforts to
ensure the continued confidential treatment of any disclosed Information; and
(ii) provide to the disclosing Party prompt written notice of each such legal
requirement for disclosure, so that the disclosing Party may seek an appropriate
protective order. Notwithstanding this Section 12.2, Customer shall be permitted
to disclose the Confidential Information to its controlling shareholder and its
affiliated companies for the purpose of pursuing group activities.
12.3 Force Majeure. A Party will not be responsible for delay in or
impossibility of performance under this Agreement due to any force majeure or
any other unforeseeable circumstances that are reasonably beyond the control of
that Party. A party may terminate this Agreement (or part thereof) without any
further liability by written notice if an event of Force Majeure affecting the
other party continues for a period of one (1) month.
12.4 Subcontracting. Supplier shall have the right to subcontract any work to be
performed hereunder provided that it has obtained the prior written agreement of
Customer and provided further that Supplier remains primary liable for any work
performed by a subcontractor and that any act or omission of a subcontractor
shall be considered as an act or omission of Supplier hereunder.
12.5 Assignment. A Party will not assign, transfer, or otherwise dispose of its
rights and obligations under this Agreement without the prior written consent of
the other Party (such consent not to be unreasonably withheld), provided that
Customer may so transfer its rights and/or obligations and/or delegate its
duties under this Agreement to an Affiliate or a successor to all or part of its
or an Affiliate’s business without Supplier’s consent.
12.6 Severability. If any provision of this Agreement is held by a court or
tribunal of competent jurisdiction to be unenforceable, the remaining provisions
of this Agreement will continue in full force.
12.7 Relationship of Parties. The relationship of the Parties is that of
independent contractors, and each Party is solely responsible for its own
actions. This Agreement does not establish an agency relationship, a
partnership, or a joint venture between the Parties, and neither Party will have
the power or capacity to bind the other Party or otherwise act on behalf of the
other Party.
12.8 Insurance. Supplier shall have contracted an insurance policy concerning
its obligations under this Agreement and undertakes to evidence payment of
insurance premiums upon Customer’s request.
12.9 Additional Remedies. Any remedies set forth herein shall be without
prejudice to additional remedies available to Customer.
12.10 No Waiver. Failure or delay by the Parties in exercising any right under
this Agreement will not constitute a waiver of that right.
12.11 Compliance with Laws. The Parties shall comply with all applicable laws,
rules and regulations in connection with its activities and obligations under
this Agreement.
12.12 Entire Agreement. This Agreement and the attached Statement(s) of Work is
the entire agreement between the parties and supersedes all previous verbal or
written proposals and agreements relating to the subject matter hereof. Any and
all of Suppliers general conditions of sale are expressly excluded.
12.13 Governing Law and Jurisdiction. This Agreement and all matters regarding
the interpretation and/or enforcement hereof, will be governed exclusively by
the laws of the Commonwealth of Virginia. All disputes arising in connection
with this Agreement will be submitted to the jurisdiction of the courts in
Fairfax, Virginia.

         
Professional Services Agreement
      Page 4

Confidential

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.12
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written by the undersigned authorized representatives of Supplier and Customer.

                  FOR SUPPLIER   FOR CUSTOMER    
 
               
By:
  /s/Alan L. Krishnan   By:   /s/ Shmuel Ben Tov    
 
 
 
     
 
   
Name:
  Alan L. Krishnan   Name:   Shmuel Ben Tov    
 
               
Title:
  Executive Vice President   Title:   Chief Executive Officer    

         
Professional Services Agreement
      Page 5

Confidential

 